Citation Nr: 0611312	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for chronic myelocytic 
leukemia for the purposes of accrued benefits.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1972, including service in Vietnam.  He died in 
October 2002.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

The veteran filed a March 2002 claim for service connection 
for his diagnosed chronic myeloid leukemia (CML).  He died 
from this disorder in October 2002, prior to a decision on 
this claim.  Thus, as to service connection for the cause of 
the veteran's death, the issue is whether the CML that caused 
his death was related to service, either based on an 
applicable presumption or on a direct incurrence basis.  See 
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).

The veteran and later the appellant claimed that his CML was 
due to radiation and Agent Orange to which he was exposed 
while serving as a cryptographic signal operator using a 
microwave transponder in Vietnam.  Although the veteran was 
not eligible for the presumption applicable to disease 
specific to radiation exposed veterans because he did not 
participate in a radiation risk activity under the applicable 
regulation, see 38 C.F.R. § 3.307(d)(3) (2005), and was not 
eligible for the presumption applicable to diseases 
associated with exposure to certain herbicide agents because 
CML (as opposed to chronic lymphocytic leukemia) is not one 
of the disease to which the presumption applies, see 
38 C.F.R. § 3.309(e) (2005), the appellant may nevertheless 
claim that his death from leukemia was caused by exposure to 
radiation and/or Agent Orange.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994) (When a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all 
issues reasonably raised from a liberal reading of all 
documents in the record).  The veteran's service personnel 
records reflect that he was a cryptographic specialist with a 
radio signal operation company.

Dr. Wetzler, who treated the veteran, wrote in his March 2002 
letter that he believed it at least as likely as not that the 
veteran's condition was related to exposure to radiation and 
Agent Orange.  Moreover, a March 2002 VA Agent Orange 
examination report stated in its impression that the veteran 
had CML, had apparently been exposed to radiation, and 
radiation has been known to be a cause of developing 
leukemia.  However, neither of these opinions is sufficient 
to establish a claim for service-connection, because neither 
physician indicated they had reviewed the medical records 
including service medical and service personnel records, Dr. 
Wetzler did not explain how he came to his conclusion, and 
the VA physician did not state that this veteran's leukemia 
was related to in-service radiation exposure or otherwise 
related to service, as opposed to a possible general 
association between radiation and leukemia.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999) (a post-service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence); Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record).  

Thus, because the evidence indicates that the CML that caused 
the veteran's death may be associated with in-service 
exposure to radiation or Agent Orange, the latter of which he 
is presumed to have been exposed to, 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005), but the evidence is insufficient 
to decide the claim, the case must be remanded for a VA 
medical opinion on this issue.  See 38 U.S.C.A. § 5103A(d) 
(West 2002) (VA will obtain a VA medical opinion when it is 
necessary to make a decision on the claim).  See also 
38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

In addition, the appellant filed a November 2002 VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse.  On 
the same date, the appellant filed a VA Form 21-530, 
Application for Burial Benefits.  The RO's March 2003 
decision denied claims for service connection for the cause 
of the veteran's death, Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002), and, 
acknowledging that the veteran had a pending claim for 
service connection for leukemia, denied the claim for service 
connection for leukemia.  In addition, by separate letter 
dated March 20, 2003, the RO denied the appellant's claim for 
burial benefits.

The RO should not have denied the deceased veteran's claim 
for service connection for leukemia because, as a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Instead, the appellant's claim, 
filed within a year of the veteran's death, should have been 
treated as one for accrued benefits as well as for DIC and 
service connection for the cause of death.  See 38 U.S.C.A. § 
5121(c) (West 2002) (a claim for accrued benefits requires 
that the application be filed within one year after the date 
of death); 38 C.F.R. §§ 3.1000(c); 3.152(b) (2005) (a claim 
for DIC by a surviving spouse is deemed to include a claim 
for any accrued benefits).  The appellant's April 2003 notice 
of disagreement (NOD) disagreed with the denial of service 
connection for the cause of death, accrued benefits, and 
burial benefits.  Consequently, on remand, the RO should 
issue a SOC as to the claims for accrued benefits and burial 
benefits, as there has been a decision and NOD filed with 
regard to both issues.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Moreover, the appellant's NOD argued that the RO should have 
requested evaluations of the veteran and unit commander 
reports from the veteran's Vietnam service to determine more 
precisely his duties and the amount of microwave radiation to 
which he was exposed.  This action should be undertaken on 
remand.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the appellant a letter that 
explains the application of the Veterans 
Claims Assistance Act of 2000 (VCAA) to 
her claims for service connection for the 
cause of the veteran's death, accrued 
benefits, and burial benefits, including 
the notification requirements as 
explained in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006).  Clarify that the 
veteran's claim for service connection 
for CML did not survive his death, and 
that the denial of service connection for 
CML in the March 2003 decision was 
essentially a denial of a claim for 
accrued benefits based on the claim for 
service connection for leukemia pending 
when the veteran died.

2.  Issue a SOC as to the claims for 
entitlement to service connection for CML 
for the purposes of accrued benefits and 
burial benefits.  In the event the 
appellant wants to perfect an appeal on 
these issues, a timely Substantive Appeal 
as to each issue would be required.  
Without a Substantive Appeal being 
submitted, the Board has no jurisdiction 
over these issues.

3.  Contact the appropriate service 
department, the National Personnel 
Records Center (NPRC), or any other 
appropriate organization, such as the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
U.S. Armed Services Center for Unit 
Records Research (CURR)), to request (a) 
any evaluations or unit records during 
the veteran's Vietnam service relating to 
his duties as a cryptographic specialist 
with a radio signal operation company, 
and (b) any additional 
information/material which might 
substantiate appellant's allegations that 
he was exposed to microwave radiation 
while performing his duties as a 
cryptographic specialist with a radio 
signal operation company.

4.  Contact Dr. Wetzler of the Roswell 
Park Cancer Institute in Buffalo, New 
York, and ask him to explain the reasons 
and bases for his conclusion that the 
veteran's CML was related to his exposure 
to radiation and Agent Orange.  If he 
indicates that he needs any documents to 
allow him to render an opinion, provide 
him with such documents. 

5.  After any additional evidence has 
been received, obtain a VA opinion as to 
the etiology of the veteran's MCL.  The 
claims folder must be made available to 
the VA physician, including the March 
2002 opinion of Dr. Wetzler and any 
follow-up opinion he provides, and the VA 
physician is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the MCL 
that caused the veteran's death is 
related to: (a)  the type of radiation to 
which he would have been exposed given 
his work as a cryptographic radio signal 
operator using a microwave transponder, 
(b) his presumed exposure to Agent Orange 
while in Vietnam, (c) a combination of 
the two, or (d) is otherwise related to 
service.  Also, the VA Physician should 
indicate whether he agrees or disagrees 
with Dr. Wetzler and the underlying bases 
for this agreement or disagreement.  If 
no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





